         Case 3:19-cv-01051-SI        Document 18   Filed 02/05/20    Page 1 of 42




Ronald-Kenneth: Strasser AR WP                                  Not an Attorney
Non-Resident Alien                                              Not Pro Se
c/o 8800 Southeast 80 Avenue                                    Not Representing Myself
non-domestic                                                    Demand Fee Waiver
Portland
Oregon Republic
Multnomah, County
Zip Exempt

      In the United States District Court for the District of Oregon, Portland Division

Ronald-Kenneth:Strasser, sui-juris,                            ) Case No. 3:19-cv-01051-SI
                                                               )
                Claimant,                                      )
                                                               )
        v.                                                     )
                                                               )
STATE OF OREGON by and through Governor Kate Brown;            )
Kate Brown in her individual capacity;                         )
Shelley Hoffman (STATE RISK MANAGER);                          )
Eric Machado (CLACKAMAS COUNTY RISK AND SAFETY MANAGER);                                )
CLACKAMAS COUNTY SHERIFF Craig Roberts in his individual capacity;                      )
CLACKAMAS COUNTY UNDER SHERIFF Dave M. Ellington in his individual capacity; )
CLACKAMAS COUNTY SHERIFF DEPUTY Daniel Joseph O’Keefe in his private capacity; )
CLACKAMAS COUNTY SHERIFF DEPUTY Greg Klepper in his private capacity;                    )
CLACKAMAS COUNTY SHERIFF DEPUTY Morgan Guthner in his private capacity;                  )
CAPTAIN David O’Shaughnessy in his private capacity;                                     )
SERGEANT Corey R. Smith in his private capacity;                                    )
Katy Coba, Department of Administrative Services ;                                  )
CLACKAMAS COUNTY CIRCUIT COURT OFFICER, JUDGE Robert D. Herndon ; )
CLACKAMAS COUNTY CIRCUIT COURT OFFICER, JUDGE Jeffery S Jones ;                     )
CLACKAMAS COUNTY CIRCUIT COURT OFFICER, JUDGE Thomas J. Rastetter ; )
Debbie Spradley, TRIAL COURT ADMINISTRATOR ;                                        )
CLACKAMAS COUNTY DISTRICT ATTORNEY John S. Foote ;                                  )
Assistant D.A. Christopher K. Haywood ;                                             )
County Administrator Donald Krupp ;                                                 )
Chief Executive Officer Deputy Laurel Butman ;                                      )
Commissioner Ken Humberston ;                                                       )
Oregon State Sheriffs Association ;                                                 )
Pat Garrett, 2017 OSSA President & Washington County Sheriff ;                      )
Department of Public Safety Systems and Training ;                                  )
DPI Security (formerly DePaul Security Service) ;                                   )
all Clerks of Clackamas County Court and their associates;                          )
all other deputy’s, directly and indirectly involved;                               )
and John and Jane Does 1 to 100, et al.,                                            )
in equal fault (Black’s Law 5th, p. 711;                                            )
        Case 3:19-cv-01051-SI       Document 18      Filed 02/05/20   Page 2 of 42




also see 42 CJS “indemnity” subsection 27                                            )
                                                                 )
              Defendants,                                        )
                                                                 )
Joel Manley ;                                                    )
Samantha Olson ;                                                 )
Clackamas County Sheriff’s Office Professional Standard Unit ;   )
Lieutenant Ken Boell ;                                           )
Captain Shane Strangfield ;                                       ) NOT SUBJECT TO
Detective Dan Smith ;                                            ) MANDATORY ARBITRATION
                                                                 )
              Respondents.                                       ) JURY DEMANDED



             Second Amended Complaint in the Nature of an Ex Parte Matter

       1. Excessive Force, Abuse of Power/Authority 2017 ORS 161.205, Use of Physical

Force: Assault and Battery & Beaten by Sheriff Deputies on the Courtroom Floor, with

Witnesses & on Camera, in pursuant there-to

       2. 42 US CODE 1983: Violation of Civil Rights,

       3. 10 US CODE 855 ART 55/ Constitutional Violation of Eighth Amendment: Cruel

& Unusual Punishment, in pursuant here-to

       4. 25 CFR 11.404 False/Unlawful Arrest & Unlawful Incarceration, and 15 other

Claimed Injuries in the 8 Page Notice of Tort Claim, Item# 022622019/TC/RKS, in

pursuant here-to

       5. 18 U.S.C. 241, 242 Conspiracy Against Rights, in pursuant here-to

       6. 18 U.S.C. 1341 Frauds and Swindles, in pursuant here-to

       7. 18 U.S.C. 2382 Misprision of treason, in pursuant here-to

       8. 18 U.S.C. 2071 Concealment, removal, or mutilation, in pursuant here-to
           Case 3:19-cv-01051-SI       Document 18       Filed 02/05/20      Page 3 of 42




        9. 40 U.S.C. 255 Approval of title prior to Federal land purchases; payment of title

expenses; application to Tennessee Valley Authority; Federal jurisdiction over acquisitions,

in pursuant here-to

        ADJUDICATION BY COURT-NO CONTROVERSY - CLAIM NOT SUBJECT

TO ARBITRATION AS DEFENDANTS AGREED TO THE CLAIM & MONETARY

DAMAGES BASED UPON DEFAULT, DISHONOR AND SILENT TACIT

AGREEMENT

        Claim: Adjusted to $93,000,000.00 or Ordered Settlement at $9,300,000.00

        Fees: $2,500.00



        1a. May I raise the issue of whether Michael Simon is properly in office?

        2a. Clackamas County Sergeant Corey R. Smith has the courthouse detail, do you admit

or deny?

        3a. Sergeant Smith ordered the beating of Plaintiff, do you admit or deny?

        4a. Captain David O’Shaughnessy is Sergeant Corey R. Smith’s captain, do you admit or

deny?

        5a. Sergeant Corey R. Smith had to confirm his orders to the crew which beat me up, do

you admit or deny?

        6a. Joel Manley has stated, and I believe, that the orders for the beating of Plaintiff came

from Craig Roberts through Captain David O’Shaughnessy and Sergeant Corey R. Smith, do you

admit or deny?

        7a. Katy Coba is Shelley Hoffman’s boss, do you admit or deny?
         Case 3:19-cv-01051-SI        Document 18      Filed 02/05/20     Page 4 of 42




        8a. Nobody can say who, what or where STATE OF OREGON is, or where its office is,

or what its phone number is (but do they not have a General Fund?), do you admit or deny?

        9a. Shelley Hoffman said Ronald doesn’t have a claim against STATE OF OREGON,

probably because they are a name only, do you admit or deny?

        10a. I sent Katy Coba a copy of the Affidavit and she didn’t respond, do you admit or

deny?

        From my recollection:

FIRST KIDNAPPING, WITH NO BEATING

        About one year before the July 2017 beating and kidnapping, Robert D. Herndon found

the Ens Legis guilty of “driving while revoked” (although there was no evidence that I had used

any automobile for business, there was no evidence that I had “operated a motor vehicle”) and

forced me to be the Surety and the Accommodating Party for the Ens Legis, do you admit or

deny?

        I am not Surety and the Accommodating Party for the debt, however Robert D. Herndan

would not accept my challenge to the jurisdiction (that case is on appeal right now) and Robert

D. Herndon ordered his guards to kidnap me and hold me in the dungeon for ninety days for

ransom, do you admit or deny?

        Robert D. Herndon was the Presiding Judge at the time, do you admit or deny?



SECOND KIDNAPPING, WITH NO BEATING

        In a different incident which occurred several months before the July 2017 beating,

Thomas J. Rastetter held me in contempt after he ordered Daniel O’Keefe to grab or take the cell

device from my hand by force while I was not prepared for it, do you admit or deny?
           Case 3:19-cv-01051-SI      Document 18       Filed 02/05/20     Page 5 of 42




       Thomas J. Rastetter ordered my abduction after ordering Daniel O’Keefe to slyly and

surreptitiously take my cell device, then ordered my abduction from his tribunal in retaliation for

not agreeing to be the Defendant, do you admit or deny?

       After Thomas J. Rastetter said “what’s your name?” and finding it humorous the way I

responded by asking a question, ordered my abduction and held the Defendant in contempt,

thereby forcing me as Accommodating Party to seven or eight days in the dungeon, do you admit

or deny?

       So Thomas J. Rastetter ordered me to be kidnapped and abducted because I wouldn’t

agree to be the Defendant in his business, the way he wanted me to, do you admit or deny?

       Thomas J. Rastetter never did what a judge ought to do: a judge ought to ask the

Prosecutor for his point of view and argument about what the law prescribes when a man in the

courtroom asks a question instead of agreeing to be the Defendant, do you admit or deny?

THIRD KIDNAPPING, WITH BEATING

       I was beaten in Jeffery S Jones’ Courtroom One, do you admit or deny?

       Jeffery S. Jones gave the order to the deputies to beat me, do you admit or deny?

       Jeffery S. Jones said “Resist Arrest Twenty-Five Thousand” immediately before Daniel

O’Keefe put his hands on me, do you admit or deny?

       Daniel O’Keefe put his hands on me as a direct result of Jeffery S. Jones saying “Resist

Arrest Twenty-Five Thousand,” do you admit or deny?

       Jeffery S. Jones ordered the video sound to be censored (the video of the beating), do you

admit or deny?
         Case 3:19-cv-01051-SI        Document 18       Filed 02/05/20     Page 6 of 42




        All actors chose that particular courtroom because it has only one camera, and there is an

area of the floor which is not covered nor seen by that camera, and that area of the floor is where

they beat me, do you admit or deny?

        I was kidnapped on 7 July and they did not let me out until 30 August, do you admit or

deny?

        Also I was kidnapped a few days or weeks before 7 July and kept in the dungeon for a

few nights, do you admit or deny?

        As a result of my not agreeing to be Defendant, Jeffery S Jones charged the Ens Legis

with “resisting arrest” and held my living flesh for 58 nights, do you admit or deny?

        Respondent (not defendant) Clackamas County Sheriff’s Office Professional Standard

Unit has relevant records, do you admit or deny?

        Respondent (not defendant) Lt. Boell keeps records of investigation of Daniel O’Keefe,

do you admit or deny?

        Respondents (not defendants) Capt. Shane Strangefield and Detective Dan Smith

investigated, do you admit or deny?

        Greg Klepper and Morgan Guthner were involved in the beating, do you admit or deny?

        Sergeant Corey R. Smith, Daniel Joseph O’Keefe and Brian Carkner are wearing the

deputy costumes in the video, do you admit or deny?

        Captain David O’Shaughnessy is wearing the khakis and the polo shirt in the video, do

you admit or deny?

        Six unknown named Deputies were involved in the beating, five men and one woman,

do you admit or deny?

        Two of them (the woman and a man) basically stood there, do you admit or deny?
           Case 3:19-cv-01051-SI        Document 18       Filed 02/05/20      Page 7 of 42




        One man involved in the beating is a bodybuilder, another is average build, do you admit

or deny?

        Respondent (not defendant) Samantha Olson was the assistant DA prosecuting me, and

when she saw the video, she refused to proceed, do you admit or deny?



THE CIVIL CONSPIRACY, RACKETEERING, MISCONDUCT, COERCION

        The three kidnappings are part of a common course of conduct under a common plan, and

are part of a continuing program of unlawful harassment in the nature of racketeering, do you

admit or deny?

        In a civil conspiracy and a crime (Official Misconduct in the First Degree), Robert D.

Herndon Jeffery S Jones Thomas J. Rastetter and Debbei Spradley agreed with all other

Defendants on a plan to make the July 2017 kidnapping and beating happen, do you admit or

deny?

        All Defendants took steps toward making the July 2017 kidnapping and beating happen,

do you admit or deny?

        All Defendants failed in their duty, clearly inherent in the nature of the office, to stop the

July 2017 kidnapping and beating from happening, do you admit or deny?

        Anyone would agree that the July 2017 kidnapping and beating together with the

agreement to make it happen was an outrageous act, beyond all bounds of civilized behavior,

beyond all bounds of normal or acceptable behavior, which intentionally inflicted emotional

distress on me, do you admit or deny?

        The kidnappings and beating were done for a profit, and Debbei Spradley handles the

bookkeeping, do you admit or deny?
          Case 3:19-cv-01051-SI           Document 18     Filed 02/05/20     Page 8 of 42




        I tried to sit down with Debbei Spradley about the CAFR books and other information,

which should all be public information, the information is public property, and Debbei Spradley

failed in her duty, clearly inherent in the nature of the office, to talk to me about the bookkeeping

and the accounts: when is enough enough, how much do you need to make on the account, can’t

I just discharge this, charge this off?

        Somebody has made millions off me, in this system where debt is profit and profit is

debt, do you admit or deny?

        The motive for the kidnappings and beating was finances, do you admit or deny?

        Court is a place where bonds, securities, or bailments are exchanged, do you admit or

deny?

        The judgments all say: State of Oregon, Creditor, Ens Legis RONALD K STRASSER,

Debtor, do you admit or deny?

        In the world of finance, what does that mean? It means buildings, cars, real wealth, for

fake fictions; they proceed as if there were a real trial for a real crime with an injured party, when

there is not, do you admit or deny?

        The July 2107 beating and kidnapping was the thirteenth arraignment proceeding on that

one charge (13th on 7/17/2017), do you admit or deny?

        All of those arraignments failed to ensnare me, the living flesh and blood man, as the

fictional Ens Legis Fourteenth Amendment Citizen, they failed to establish jurisdiction, do you

admit or deny?

        And so the conspirators had to use force and violence to hurt me and attempt to coerce

me (a felony crime) by attempting to compel and induce me to refrain from agreeing to be the
         Case 3:19-cv-01051-SI         Document 18       Filed 02/05/20     Page 9 of 42




Defendant, by means of instilling in me the fear that, if I did not agree to be the Defendant, the

deputies would unlawfully beat and kidnap me, do you admit or deny?

       All Defendants conspired in restraint of trade and commerce, do you admit or deny?

       All Defendants injured me in my business and property, do you admit or deny?

       All Defendants acted with malice, do you admit or deny?

       All Defendants have shown a reckless and outrageous indifference to a highly

unreasonable risk of harm, do you admit or deny?

       All Defendants have acted with a conscious indifference to my health, safety and welfare,

do you admit or deny? This is part of a campaign of harassment by a gang of Clackamas and

Oregon employees, do you admit or deny?          I demand treble damages, do you understand?

                       Cause of Action - RICO (18 U.S.C. § 1961-1964)

1.    Defendants are persons capable of holding a legal or beneficial interest in property, do
you admit or deny?


THE PATTERN OF RACKETEERING ACTIVITY

2.      There were an unknown number of Racketeers, do you admit or deny? Each Defendant
may or may not also be a Racketeer; in other words, the category of Racketeers may or may not
include the Defendants, do you admit or deny?
3.      There was a pattern of racketeering activity consisting of at least two acts of racketeering
activity, do you admit or deny?
4.      The factors of continuity plus relationship combined to produce a pattern, do you admit
or deny?
5.      Racketeers committed acts of mail and wire fraud, and/or bank fraud, and/or interstate
transportation of stolen property, to be determined in discovery, do you admit or deny?
                                EITHER: Mail and Wire Fraud

6.     There were an unknown number of Recipients of the fraudulent information, do you
admit or deny?
7.      A scheme to defraud existed as follows, do you admit or deny?:
        Case 3:19-cv-01051-SI         Document 18       Filed 02/05/20     Page 10 of 42




       (a) Racketeers falsely represented material facts to Recipients and/or made material
omissions, to be determined in discovery, do you admit or deny?
       (b) Racketeers knew or believed the representations to be false and the omissions to be
material, do you admit or deny?
       (c) The material misrepresentations and omissions were made with the intent to induce
the Recipients to rely on them, do you admit or deny?
       (d) Recipients acted in reasonable reliance on the misrepresentations and omissions, to be
determined in discovery, do you admit or deny?
       (e) Plaintiff was consequently and proximately injured as a result of such reliance, to be
determined in discovery, do you admit or deny?
       (f) Plaintiff’s business and property were targeted by, and injured by, the fraudulent
statements of Racketeers, to be determined in discovery, do you admit or deny?

8.     Defendants knowingly participated in that scheme, to be determined in discovery, do you
admit or deny?
9.     Racketeers and Defendants used the mail or wires in furtherance of that scheme, to be
determined in discovery, do you admit or deny?
                                        AND/OR: Bank Fraud
10.      Racketeers and Defendants knowingly executed, and attempted to execute, a scheme or
artifice to defraud a financial institution, by means of false and fraudulent pretenses,
representations, and promises, to be determined in discovery, do you admit or deny?
11.      Racketeers and Defendants knowingly executed, and attempted to execute, a scheme or
artifice to obtain some of the moneys, funds, credits, assets, securities, or other property owned
by, or under the custody or control of, a financial institution, by means of false or fraudulent
pretenses, representations, or promises, to be determined in discovery, do you admit or deny?
                            AND/OR: Interference with Commerce
12.     Racketeers and Defendants obstructed, delayed, and affected commerce and the
movement of articles and commodities in commerce, by robbery and extortion and attempted and
conspired so to do, and committed and threatened physical violence to persons and property in
furtherance of a plan or purpose to do things in violation of 18 U.S.C. § 1951(a), to be
determined in discovery, do you admit or deny?
                   AND/OR: Interstate Transportation of Stolen Property
13.    Racketeers and Defendants had knowledge that certain property had been stolen or
obtained by fraud, and transported the property, or caused it to be transported, in interstate
commerce, in violation of 18 U.S.C. § 2314, to be determined in discovery, do you admit or
deny?
         Case 3:19-cv-01051-SI         Document 18       Filed 02/05/20      Page 11 of 42




THE PATTERN OF RACKETEERING ACTIVITY (continued)
14.     The last act of racketeering activity occurred within ten years after the commission of a
prior act of racketeering activity, do you admit or deny?
15.     The criminal acts had the same or similar purposes, results, participants, victims, or
methods of commission, or are otherwise interrelated by distinguishing characteristics, to be
determined in discovery, do you admit or deny?
16.     The criminal acts were not isolated events, do you admit or deny?
17.     There was a closed period of repeated conduct extending over more than a few months,
or there was past conduct that by its nature projects into the future with a threat of repetition, do
you admit or deny?


THE ENTERPRISE

18.     There was an enterprise consisting of an individual, partnership, corporation, association,
or other legal entity, or a union or group of individuals associated in fact although not a legal
entity (with some continuity of structure and personnel, a common or shared purpose; and an
ascertainable structure distinct from that inherent in the pattern of racketeering), to be determined
in discovery, do you admit or deny?
19.     The members of the enterprise were linked by more than their participation in the same
pattern of racketeering activity, do you admit or deny?
20.     Defendants were not the enterprise, in other words, Defendants and the enterprise are not
one and the same, do you admit or deny?
21.     The enterprise affected interstate and foreign commerce, do you admit or deny?


THE RELATIONSHIP

22.             Defendant violated one of 18 U.S.C. 1962(a) through (d) by participating in at
least one of the following relationships between the pattern of racketeering activity and the
enterprise, to be determined in discovery:
        (a) Investing the proceeds of the pattern of racketeering activity into the enterprise, in
other words, using the enterprise to launder money generated by the pattern of racketeering
activity; and/or
        (b) Acquiring or maintaining an interest in, or control over, the enterprise through the
pattern of racketeering activity (“an offer you can’t refuse”); and/or
        (c) Conducting or participating in the affairs (operation or management) of the enterprise
through the pattern of racketeering activity (“crime family” or “front organization”); and/or
        Case 3:19-cv-01051-SI         Document 18       Filed 02/05/20     Page 12 of 42




       (d) Conspiring to do (a), (b) and/or (c) above, do you admit or deny?


THE INJURY

23.     Plaintiff was injured in his business or property, to be determined in discovery, by reason
of one of (a)-(d) in the preceding paragraph:
        (a) Plaintiff was injured by reason of the defendants’ investment of the proceeds of
racketeering activity; and/or
        (b) Plaintiff was injured by reason of the defendants’ acquisition or maintenance of an
interest in or control over an enterprise through the pattern of racketeering activity; and/or

        (c) Plaintiff was injured by reason of the defendant’s operation or management of the
enterprise through the pattern of racketeering activity, do you admit or deny? Defendants were
employed by or associated with an enterprise that engaged in or affected interstate commerce, do
you admit or deny? Defendants operated or managed the enterprise through a pattern of
racketeering activity, do you admit or deny? Plaintiff was injured in his business or property by
reason of the pattern of racketeering activity, do you admit or deny?

24.     The injury was not a “secondary injury” but was directly caused by reason of the
defendant’s conduct, do you admit or deny?
25.     Defendant’s conduct has been so significant and important a cause that the Defendant
should be held responsible, do you admit or deny?
Plaintiff discovered or reasonably should have discovered his injury less than 4 years before

filing suit, do you admit or deny?

DE FACTO GOVERNMENT

       ‘But there is another description of government, called also by publicists a
       government de facto, but which might, perhaps, be more aptly denominated a
       government of paramount force. Its distinguishing characteristics are:
       (1) that its existence is maintained by active military power within the territories,
       and against the rightful authority of an established and lawful government; and
       (2) that while it exists it must necessarily be [229 U.S.416, 429] obeyed in civil
       matters by private citizens who, by acts of obedience rendered in submission to
       such force, do not become responsible, as wrongdoers, for those acts, though not
       warranted by the laws of the rightful government. Actual governments of this sort
       are established over districts differing greatly in extent and conditions. They are
       usually administered directly by military authority, but they may be administered,
       also, by civil authority, supported more or less directly by military force.’
– Thorington v. Smith, 8 Wall. 1, 9, 19 L. ed. 361, 363.
        Case 3:19-cv-01051-SI        Document 18        Filed 02/05/20     Page 13 of 42




       The Federal and State Constitutions have been suspended, therefore there are no lawful

public offices, and the conspirators acted on their own account, do you admit or deny?

       Neither the STATE OF OREGON nor the UNITED STATES exist as de jure

governments; they are governments de facto, do you admit or deny?

       The war powers condition is cumulative since the civil war, do you admit or deny?

       WWII never ended in the states, do you admit or deny?

       The judiciary act of 1948 was a wartime act, do you admit or deny?

       Peace did not come with Germany and Japan until after the Korean war was started

which is still going on, do you admit or deny?

       UN was founded and entered into during WWII, do you admit or deny?

       The statutes read as if WWII war powers are still in effect, do you admit or deny?

       Since we are supposed to have constitutional protections and they ceased to exist, we can

only use the fact they ceased to exist to defend ourselves, do you admit or deny?

       All statutes have to be certified as constitutional by the state supreme court before they

can be implemented, do you admit or deny?

       I intend to subpoena (duces tecum) the certification of the statutes that I was accused of

violating, by the state supreme court, do you understand?

       I also intend to subpoena the Attorney General of the state to testify to the

constitutionality of the act, do you understand?


       Without the United States, may I declare under penalty of perjury under the laws of the
United States of America that the foregoing is true and correct? Executed on 2/4/2020.

       By:___:/s/...V.C. Ronald-kenneth:Strasser, Sui Juris, A.R.R.W.P.___
           :/s/...V.C. Ronald-kenneth:Strasser, Sui Juris, A.R.R.W.P.
       Case 3:19-cv-01051-SI         Document 18       Filed 02/05/20      Page 14 of 42




Plaintiff alleges:

I.    INTRODUCTION           1-.pu'l:s'Ll   aJ-+b-
        l. Title 42 United States Code: Human Rights and Civil Rights go hand in hand. The

Plaintiff has been denied his secured, unalienable and constitutional rights, he has endured

physical abuse/assault, denial of due process(?), fraud by the court and was denied full disclosure

from defendant/parties bonded and sworn to under specific oath of office to protect the Rights of

the Plaintiff.

Plaintiff was always without the venue and having no contract with the State of Oregon and it's

private for profit courts, of which such courts are 'administrative courts,'· that do not recognize

the U.S. Constitution and yet displays the 'Admiralty Gold Fringe Flag.'

The instant matter contains no controversy as all parties are in agreement to the Tort Claim(s)

filed to/with State of Oregon Risk Management and Clackamas County Risk Management,

asserting monetary damages of $850,000,000,00 (Eight Hundred Fifty Million Dollars) as

referenced herein, and with supporting affidavits, documents, etc. The Defendants having failed

investigate the claim, having refused to rebut Plaintiff's affidavits, and/or initiate settlement, and

Defendants having a duty to respond, failed and/or refused. to do so, therein agreeing with

Plaintiff and Defendant's silence equates to agreement and defendants silence establishes a

'Nihil di cit judgment,' and Defendants are in agreement with the following facts:

                 1) The Plaintiff, many times, was summoned and/or brought into such Court

                 under 'vi et armis,' under threat duress and coercion, into State of Oregon's

                 CIRCUIT COURT FOR THE COUNTY OF pLACK1.MAS Case #16CR07655;
                 E\rvz:>\IS <:Ain& ('.)!''iohs C!Ye conslsknh.~j;;nRnrl,             ·
                 R.,P6M\Je.,thv1g , o---Ghe.ng'L or timh'1-enJ:~ -ktevJ1
                 clb~ cD\J-tr.o& .. -evl ehc.d<      ·       .   .
                                                   2
Case 3:19-cv-01051-SI      Document 18       Filed 02/05/20      Page 15 of 42



       2) Said CIRCUIT COURT FOR THE COUNTY OF CLACKAMAS was the

      'beneficiary' for the said cause of action (commercial statutes/crimes) and

      whereas all officers of the State and Court(s) are Ti;ustees.

       3) Wherein this CIRCUIT COURT FOR THE COUNTY OF CLACKAMAS

      'action' was commenced and the commercial charges were laid upon the name of

     -the 'Debtor/Ens legis/Trust-Estate;' RONALD KENNETH STRASSER, an

      entity, wherein
                  _,
                  _
                      the State of Oregon had 'charged' 'it' by and through the D.A. 's

      office, for commercial business, for the Circuit Court to obtain unjust enrichment

      via undisclosed 'commercial charges,' fines, bonds or otherwise for the benefit of

      the Court, State of Oregon and otherwise.

      4) Wherein the 'Administrative officer' aka; judge asked, the natural man within

      the courtroom; ronald kenneth strasser; are you 'Mr. STRASSER?' ('this entity'),

      the administrative officer Gudge) in reading the charging instrument wherein the

      name: RONALD KENNETH STRASSER, as written is designated as a

     · corporation pursuant to Title 15 USC and not addressed to the natural man

      present, this is NON FULL DISCLOSURE to trick the Plaintiff, to unknowingly

      make 'joinder' with the entity as to volunteer and to be the liable, culpable and

      responsible party. The Plaintiff stated, "No! I am not Mr. STRASSER" (meaning

      the corporate entity named on said presentment).

      5) At which point; it is presumed that the administrative officer Gudge) gave a

      signal to security (Sheriff deputies) of which then Sheriff deputy O'keefe came to

      Plaintiff and grab bing Plaintiffs arm, twisting it and forced him to the floor,

      started to beat upon Plaintiff when four (4) or morelother deputies came to where

      Plaintiff was on the floor and joined i~in assaulting and aided in beating Plaintif~


                                        3
    Case 3:19-cv-01051-SI       Document 18        Filed 02/05/20      Page 16 of 42



          while on the floor, inflicting great pain, ·etc., (as detailed in Plaintiffs affidavit#

          10192018-5/AFF/RKS) in front of witnesses and on camera. Note; that no crime .

          had been committed and no statutory violation had occurred.

          6) Said assault and beating upon Plaintiff was reported in 'The Oregonian--

          OregonLive Newspaper article dated April 18, 2018 by Noelle Crombie, where in

          reported; " ... (Officer) O'keefe asked his supervisor, Sgt. Corey Smith, to be
                     -4-\..~~                                      .
          assigned to·~ courtroom where Strasser's case would be heard so he could assault

          him ... " (Attached hereto).

          7) Affidavit of Julian Tavera, It.em# 082~2018-1/AFF/JT/RKS witnesses the

          assault and battery upon Plaintiff. (Attached hereto).

          8) In a co-related Federal US District Court-Portland Division, Case No. 3:18-

          cv-2060 Complaint, Plaintiff, was a Clackamas County Sheriff Officer, and stated

          on page 4, paragraph 15.; "Plaintiff overheard Deputy O/Keefe (hereinafter,

          "Okeefe") ask(ed) Smith to be assigned to the courtroom where Ronald Strasser

          would next_appear so that O'Keefe could "beat the shit out of him." ... and a

          similar statement was made on page 9, under Count 3, sub-paragraph F .... and on

          page 13, paragraph-number 65, it states; "Plaintiff witnessed the conspiracy to
/                                                         cvi,nnl~J-~~                ~V\~     Pis
          battery and thereafter the violent assault on a ~Gilia.1, Ronald-                   ."

          Eighth Article of Amendment to the 'Bill of Rights'. pertaining to 'cruel and

          unusual punishment' may apply herein.




                                              4
       Case 3:19-cv-01051-SI                            Document 18    Filed 02/05/20   Page 17 of 42


       AndlConlk1U<!tDRllNMMllrRilldlMIIDlllPnjllllla

§§ 1331 AND 1334(3) AND (4). This court also has supplemental jurisdiction over Plaintiffs

state claims pursuant to 28 U.S.C. § 1367.

        3. Venue is proper in Oregon's federal court in this division, pursuant to 28 U.S.C. §

13 91 (b), because the events giving rise to Plaintiffs claims arose within this district.

       4. Plaintiff timely provided and filed Defendant State of Oregon, to the Governor's

Office, and to State of Oregon Risk management, and to Clackamas County Risk Management

with a written tort claim notice9s) pursuant to ORS 30.275, see below.



ID. THE PARTIES


,~ k~
                   .
        5 . Ata11 times h . Pl . .ff·
                    ~;-e- mo,
   l · . d {{~~,bW\-"     . ver..\ ndi
                                          d . l¥S.
                                               -~
                                                     .
                         erem, amti was an is a• sentient ....-~
                                                 Rl5 .   .A~   •
                                                                             ~= ~O.V\~i~~sar   strleind
                                                                                                      ,   "w
                                                                                                          J)l<":
                                                                                                                   .
@ ·M;· M         a--C istiawman ~ivmg in Oregon , striving to be •                                    lhpeace,

having physical impairments and PTSD atthe time of the actual events as witnessed and

captured on cam~ra.

       6. At all times herein, CLACKAMAS COUNTY CIRCUIT COURT.is a corporation and

a sub-corporation of the parent corporation; State of Oregon/STATE OF OREGON and are both

artificial corporate entities and all of its officers and/or employees are acting and employed

within and by such entities, in their private and public capacity, _and are under 'oath of office'

and bond(s) ... are not to harm or injun;to whom they serve as Trustees, and they, the people

(Plaintiff), in the exercise of their/his Rights, are above the so-called govemment(s), having all

power; Oregon Constitution, Article I, Section 1, and in regards to HALE v HENKLE, 201 U.S.

43 @pg. 74 (1905). Also note;

      "No action can be taken against a sovereign in the non-constitutional courts of either the

      United States or the state courts and any such action is considered the crime ofBarratry.

      Barratry is an offense at common law." --'- State vs. Batson, 17 S.E. 2d 511, 512, 513.



                                                                   5
       Case 3:19-cv-01051-SI         Document 18       Filed 02/05/20      Page 18 of 42



      "The county court is no longer a constitutional court: Fehl v. Jackson County, in re Will of

      Pittock, 102 Or. 159, 199 P., 2020 P. 216, 17 A.L.R 218. ( ... as applied to Clackamas

      County Circuit Court)



      " ... an
             .
               officer may be held liable in damages to any person injured in consequences
                                                          ,                   .            of a

      breach of any of the duties connected with his office ... The liability for norifeasance,

      misfeasance and for malfeasance in office in his "individual," not his official capacity ... "

      - 70 Amjure 2nd Sec. 50, VII Civil liability. (As applied to all defendants)



       7. At all times all Defendant(s) were employed by their re~pective State, State office(s) or

County and/or County office(s) and at times did not act within the scope and course of their

employment, as Trustees, under color of law, in violation of their oath of office, or of their

position and duties to the people/Plaintiff

       8. The Tort Claim(s) as sent/filed to State of Oregon Risk Management, and to
              .                                    ·          .d~ V\of~d ~
                                                                   L,

Clackamas County Risk Management that detailed the acts ea plain: d o( supported by

affidavits, and otherwise as stated herein and as attached to said tort claims and listed the tort

feasor's (the defendants herein) and with monetary damages asserted/claimed.



IV. FACTUALALLEGALTIONS                 JlAI.                                                .
       9. Plaintiff caused to be delivered'hbtice of Tort Claim to; Risk Management Enterprise

Goods & Services -Atten; Michael Baker, Item# 08052018-1/TC/RKS by Registered Mail#

RB182 990 372 US, signed for by Ryan Chamberlon (sp) on or about September 28, 2018, with

follow up letter assigning Claim Number L163705.

    - 10. With a Seco~~Notice of Tort Claim to Clackamas County Risk Management/Kim

Ybarra, Item# 02262019/TC/RKS, by Registered Mail# RB 182 990 925 US, signed and

                                                  6
         Case 3:19-cv-01051-SI                               Document 18   Filed 02/05/20   Page 19 of 42


         Andi COl1111Ua11.llnlM MIIJ,_... Mllaull"lljudle9

received 3-6-19, and follow up Notice of Tort Claim mailed certified mail# 7018 0680 000 5258

5645, received and signed for by J. Gibson on 5-28-19.

         11. wfltl~'Notice ofTon-:Claim to Risk Management Enterprise Goods & Services- .

Atten; Michael Baker via registered mail# RF 134 473 475 US, received on or about January 3,

2019.

         12. With follow-up letter to State of Oregon Governor, as a courtesy, to appraise her of

the tort claim for hopeful sp.eedy settlement, certified :rp.ail # 7018 0680 0000 5258 5447.

         13. In this mater, all defendants received all notices of tort claims, etc., and Risk

management issued claim number Ll63705, seeking monetary damages at $850, 000,000.00

(Eight Hundred Fifty Million Dollars), but Defendants then fell silent, refused to communicate,

failed and refused to return tort claim within the three (3) rule, and refused to initiate settlement.

         14. Silence equates to agreement and defendants silence establishes a 'Nihil dicit

judgment,' and under necessity, this matter is properly before this Court because it is a court of

general jurisdiction and all of the claims in the complaint arise under Ore~on State Law, the
                     . .                         •cbcle ~          .             . . _i .◊~t&l
Oregon Constitution, federal stilt•, the Umted States Constltutioll\Cand/or common law, and
                                                                                                 -


because all events described herein occurred in Clackamas County, Oregon inside a Clackamas
!>.\Ls   ':i'ihuno.\                .        .
t::"Ounty ~ room with witnesses and on camera.
                                                                       .


V. CLAIMS FOR RELIEF

                                                       FIRST CLAIM FOR RELIEF
                                                                  COUNTl ·
                                                      Against STATE OF OREGON
          15. Plaintiff adopts paragraphs 1 through 14 by reference.

          16. Plaintiff, in good faith reported the criminal conduct, assault and violat1ons to the

appropriate State and County offices by and through said tort claim( s) seeking settlement via
                                                                       7
            Case 3:19-cv-01051-SI                    Document 18                    Filed 02/05/20   Page 20 of 42



defendants Risk Management Office(s) with their obligation to settle Plaintiff's claim, than being

subject to the total amount claimed therein and herein, to avoid court, and to save time for all

concerned ... including but not limited to this Court now at this time.


              17. That, in light of defendant's assigning a-claim number to Plaintiff's tort claim and·

defendant's dishonored and defaulted positi<;>n based upon their failure and refusal to

communicate, respond, etc., defendant's are without right to come into the Court to defend their

derault and dishonor, and being in agreement to all unrebutted affidavits that stand in the record

of this matter as fact, and via 'Rectum rogare:'

                         Rif!'..d~                                     .
             18. Plaintifr ~ • this Court for an Order ordering defendant State of Oregon by and

through its Risk Management and/or insurer, if any, and/or by and through said defendant(s) in
                                                                                     1J '                    .w· \
    . pnvate
t he1r  .    capacity          c· )
                  . ies to pay t he sum certam
                                             . amount as agreed !Of
                                                                  c: the !Or    ~ ~o}~.,J1lll5
                                                                         c: the ~       or
               .         cis.Wll41'.tS Sl),Ca/L,.0.,.i,..,,:J-_c...hfM!IYa1Auu +de                   ·
unlawful mcarcerat1on aamages =tl~~=~-=-,,aat $93;0uO,OO0.00, pursuant to; TREZ~VANT V. CITY

OF TAMP A, 741 F.2nd 336 (1984) to apply to and cover said assault and beating on the court
                                    1

                                c.r1M~ ht                                              ·         t{'~~s
room floor and other , i o] ati ans, mjures, or otherwise, ... M Plaintiff~ for the Courts order

to defendant(s) to pay an 'ordered' stipulated settlement at 10% ... therein being $9,3000,000.00

(Nine Million Three Hundred Dollars) USD to Plaintiff.
                           -,~...,._,..,_............
            Respectfully submitt~d this v·  day of_~J~u=--',--6-'+1_____ 2019 .

  . ..:11   f'?J1¢YJ__;_Cf!J6,it165iffi11 !5'1t!£10ll/.:JdJJI                       By: Isl Ronald-Kenneth:Strasser
  1,.,;,111-;1wn1: 1Y.c:'✓J1.•lrthP.       n41,1.ib--/#u11;:Jf ~                           •..1    -
  eJYt:JJ1-1,,:?J1C/-/,Jt7,t,rJ!l/ • Lil!/a.J.f?WL'I'- .,,:,L-t:d-Phl"°-Ef         non-reszuent-a1zen            .. .
    .                      /                                                 ee..  Ronald-Kenneth:Strasser, SUl-JUflS
                                                                               Yel 17200 southeast stark street
                                                                                   non-domestic
                                                                                   Portland,
                                                                                   Oregon, ~u\tnDW\~~- Collrtl-j
                                                                                            zip exempt



Exhibits:
The Oregonian--OregonLive Newspaper Article on April 18, 2018 by Noelle Crombie.

                                                                           8
Case 3:19-cv-01051-SI   Document 18        Filed 02/05/20                 Page 21 of 42




                  CERTIFICATE OF SERVICE




                                                                                    ...   ··-·---------       ··-···-··•··------·,·-

                                                And I Continue Iii.Rose,.,,, AD My R[qhls 1/Whout f'ntkKHca




                          ----- --- --·-




Page 5".
     Case 3:19-cv-01051-SI                     Document 18               Filed 02/05/20     Page 22 of 42
                                                                'Certified'
                                          Proof of Service

   I, Robert Kelly, the Authorized Representative ofronald kenneth strasser, herein certify
by my autograph below, that I served the following document(s):

 Response letter to D.A.S./ RISK MANAGEMENT's unsigned letter(s) in regards to
  ronald kenneth strasser' s Tort Claim number L 163 705 in regards to status of same
 and to their letter to Robert Kelly via DAS determination ofno legal standing/ Item
                                # 11202018-2/RM/RK.S.


The same sent To:
  Risk Management
. Enterprise Goods & Services
  Dept. of Administrative Services
  1225 Ferry Street SE U150
  Salem OR 97301-7337

    By U.S.P.S. 'Certifi~d' Mail# 7017 2400 00011523 7963 on November 21, 2018

 ... and 'CC' d to:
 Office of the Chief Operating                             Risk Management                      Kate Brown - Governor
 Officer -Katy Coba / DAS Director                         Enterprise Goods & Services          Office of the Governor
 Executive Building                                        Atten; Michael Baker ·               900 Court Street NE,
 155 Cottage Street NE                                     PO Box 12009                         Suite254
 Salem, OR 97301                                           Salem OR 97309                       Salem, OR 97301-4047

                    By U.S.P.S. 'First Class Mail' mailed on November 21, 2018


    I,     ~wr ke~
 laws of ; United States~
                                                                     '
                                                  declare under the penalties of perjury of the
                                   rka that the foregoing is true, correct, complete and certain
 and that I/m not a party to this matter.




 Witnesses:L'                                                                  ·\                 '
             :· ) , ~
··r
,,.,, ~-~-
 /:
       .
           .--~/
C,, YN~1(=6tf:i.v✓E&z
                                      .                         /
                                                                              n~&:e ;;z/j 2C!Jf!
 ~. d n~e - : - ' - / ' ..AJ.:,                                                                           Pt
                                      .-,\.......-4 - { - - -
 ~-&B·~...::----4=,---,-;--:-----'-.:;p;:,L--H\-GJ'...;;__----'-'-tt/_ _ _ _ _ _ Date   /// 0   l/, Z I        L.()   I-$

 Printed name
         Case 3:19-cv-01051-SI           Document 18     Filed 02/05/20          Memorandum
                                                                           Page 23 of 42    of record
                                             Robert K~elly
                                          Authorized Representative
                                        For: Ronald Kenneth Strasser
                                              C/0 PO Box 3096
                                            Central Point, Oregon
                                      Private/ Non-Domestic [ 97502 ]

                         Certified Mail Number; 7017 2400 0001 1523 7963

Risk Management
Enterprise Goods & Services
Dept. of Administrative Services
1225 Ferry Street SE U150
Salem OR 97301-7337
... et al & and all verisimilitudes

Novemb.er 21, 2018

RE: Response to letter from D.A.S.iOREGON RISK MAf.:J"AGEMENT - Enterprise Services; in
regards to Ronald Kenneth Strasser's Tort claim/ Claim Number L163705 / Claim Amount; $850,
000,000.00 (Eight Hundred Fifty Million) and response to NO LEGAL STANDING as to Robert
Kelly as Authorized Representative for Ronald Kenneth Strasser/ ronald keru1eth strasser.
             Notice to Principal is notice to agent- notice to agent is notice to principal

Dear Katy Coba (C.O.O.), Shelly Hoffman (Manager) & Michael Baker (Claim Adjuster), et al:

   In regards to your unidentified/unsigned letter dated Noyeinber-5; 2.018 as sent.to RONALD
KENNETH STRASSER, the Ens legis/Tmst/Estate, in and for the private man; ronald kenneth .
strasser, please be advised of the following:

   1) The mention of State of Oregon, Yamhill County, Multnomah County, Clackamas County,
Yamhill County Sheriff's Office, Portland City Police, was to give notice of the unlawful actions
engaged upon ronald kenneth strasser otherwise known as Rape-Pillaged and Plunder by Oregon's
'co1or of law' corporate legal system over many years. In no manner was those other Counties
named in the current tort matter.            ·
                              :
                              I


    2) Per your comment to   "itclaim against the State of Oregon," and reference to ORS 30.275~
please note that your statute(~) state; ··(4) ·•Public body'' means; (a) The State and any deparrnient,
agency, board or commissio~ and any instrwnentality thereof. Note; ... Instrumentality rule.
" ... where a corporation (subsidiary is so organized and controlled and its affairs so conducted as to
make it only an adjunct and ~nstrumentality of another corporation (parent corporation), and parent
corporation will be responsiBle for the obligations of its subsidiary. (Black's Law Diet., 6th edition,
page 801). State of Oregon DUN'S Number; 932534998.
                              I
                              I
   3) (5) "State" means the ~tate or any branch, department, agency, board or commission of the
state.                       !

   Are not the 'Comities' a B,ranch of the State? .Are not the Counties.an 'age11cy' of the State? Do
not the Counties pay' over copected taxes to the State of Or.egori.? .. , and if ~o, is_ not Clackamas
County then an 'agency' oftp.e State of Oregon ... 'of implying (defined as) 'belonging to.'
                              I
                               i
                               I

                               i



Letter to DAS/RISK MANAGEMENT/ENTERPRISE SERVICES (INC.)           ITEM# 11202018-2/RM/RKS Page 1
-·      4) TheCase  3:19-cv-01051-SI
               information  as presented inDocument     18 Filed
                                            the Tort claim(s) [there02/05/20    Page
                                                                     were at least     24 one
                                                                                   three], of 42
                                                                                               most recent
     one to be concerned with was sent USPS Registered Mail, Number RE 250 137 381 US, Dated 10-
     19-2018, and the specific information as you mentioned was, in accordance. To ORS 30.275, in that
     the Tort Claim Notice did describe the date, time, place, drcumstances of the incident and the
     named tort feasors. Please note the rule is; 'substance over form!'

       Please note that a final Affidavit was sent to your DAS Office by Registered Mail, Number; RE
     041618393 US, Dated Oct 20, 2018,having the ID Item number; 10192018-5/AFF/RK.S.

        Please be advised that as of the date of your office receiving this communique, the Affidavit as
     referenced above, has not been rebutted and is to be construed as 'fact in the record of this· matter.'

       As to your comment in your letter to ronald kenneth strasser in regards to myself as his
     'Authorized Representative' as well as your 'unsigned' letter to me dated November 5, 2018 on the
     same issue, please note:

       1) ronald kenneth strasser ·appointed' me as his authorized representative, in the nature of one
          having P.O.A, to assist him in his tort claim issue. in that we are working on this together.
       2) ronald kenneth strasser exercised his right to do so pursuant to Article 1, Section 1 of the
          Oregon Constitution (your compact/contract) i.e.; " ... the people have all power ... " and he,
          being one of the people exercised that power in his Sovereign capacity, within his right to
          contract. [is it your admission and confession that you and your office (DAS) is denying
          and/or impairing ronald kenneth strasser's right to contract and.appoint whomever he sees fit
          to assist him in his tort matter?

         Also note; due to the current commercial 'Public Policy' brought on by the U.S. Bankruptcy
     (1933) wherein U.S., Inc., the States and Counties are insolvent; the UCC, as 'Federal Common
     Law" states that One has a " ... Right to a remedy without the use of a tribunal ... " UCC 1-201(34)
     ... as applied herein to ronald kenneth strasser tort matter.

        Both STATE OF OREGON and D.A.S./RISK MANAGEMENT are 'Trustees' and as trustees,
     you are well aware that you are not to injure the beneficiary; ronald kenneth strasser and stultifying
     his Tort claim, as the/a Beneficiary would be construed as an injury.

        We presume you well understand the severity of ronald kenneth strasser' s claim of being
     assaulted and beaten on the courtroom floor with witnesses, on camera, having PTSD and certified
     as being crippled, all the while with having not violated a law nor injuring another man in the
     courtroom.

        Ronald Kenneth Strasser / ronald kenneth strasser reserves all his rights at all times and waives
     no rights at ant time.

        I/We thank you in advance for your time in this matter and I remain,

        Sincerely,




                                                  strasser, the sentient living sovereign man
                                                  upon the land.

     Letter to DAS/RISK MANAGEMENT /ENTERPRISE SERVICES (INC.) ITEM # 11202018-2/RM/RKS Page 2
        Case 3:19-cv-01051-SI        Document 18        Filed 02/05/20       Page 25 of 42

CC:

Office of the Chief Operating Officer
Katy Coba / DAS Director
Executive Building
15 5 Cottage Street NE
Salem, OR 97301

Risk Management
Enterprise Goods & Services
Atten; Michael Baker
PO Box 12009
Salem OR 97309

Kate Brown - Governor
Office of the Governor
900 Court Street NE, Suite 254
Salem, OR 97301-4047




                              En·ors and omissions consistent with intent.




Letter to DAS/RISK MANAGEMENT /ENTERPRISE SERVICES (INC.) ITEM# 11202018-2/RM/RKS Page 3
           Case 3:19-cv-01051-SI         Document 18       Filed 02/05/20    Page 26 of 42




                                    ,AFFIDAVIT
                                         of Julian Tavera
                In regards to Witnessing the Beating of ronald kenneth strasser
                             in in the Clackamas County courtroom

            "Indeed, no more than (affidavits) is necessary to make the prima facie case."
                          United States v. Kis, 658 F.2nd, 526, 536 (7 th Cir. 1981);
                        . Cert Denied, 50 U.S. L.W. 2169; S. Ct. March 22, 1982

   NOTICE TO AGENT IS NOTICE TO PRINCIPAL~ NOTICE TO PRINCIPAL IS NOTICE TO AGENT

            I
   The undersigned, Julian Tavera, herein Affiant, a living breathing man, being first duly swom,
depose, say, declares and states that he is of legal age and is competent to testify to on belief and
personal knowledge that the facts set forth herein as duly·noted below are true, correct, complete
and P,resented in good faith and ~o the best of my knowledge and belief and not meant to mislead.
    ·~-~

Affi.cint·¢loes
     ·=.-·· ... hereby state,
                           - state the following:
                                       .

1. THAT, on July 6, 2017 I was at the Clackamas County Courthouse, in the comt room where
Ronal_d Kenneth strasser was present for a hearing.

2. THAT, at about 10:10 I heard the D.A. call Ronald's name and pointed at him and said "there he
is; Ron strasser."              ,                                                r

3. THAT, then I heard Judge Jones call for 'Mt.' Ronald Strasser, at which Ronald Strasser relied;
"I am here in regards to this matter, my name is not Mr. Ronald Strasser.''

4. THAT, I saw the Deputy go over to Ronald Strasser pull his hair, grab and twist his arm,
assaulted him, throwing Ronald to the floor and twisting his arm and leg causing extreme pain that
Ronald was screaming out in pain and heard Ronald scream; "please you're going to break my leg
and ami.,,

5. That, I ten saw two oth~r Deputies come and go to where Ronald was on the floor being assaulted .
and the Deputies joined in the assault on Ronald in grabbing, pulling, hitting Ronald which
appeared to be all over his body.

6. That, then the Deputies picked Ronald up off the floor and carried him out of the couit room.

7. That, Ronald Kenneth Strasser is always was present at his court hearings.


    Further Affiant Sayth Not.

Affidavit OF Julian Tave.ra                    Item# 08262018-1/AFF/JT/RKS                     Pagel
                Case 3:19-cv-01051-SI                    Document 18     Filed 02/05/20      Page 27 of 42




         Done this    LLday of _ _~_<2-+/J____._f_ _ ____,, 2018 A.D.
                                                    I




                                                             ~ Tavera - Affiant


    ~O'---'-r-=e'-5_,_o.c....,kl.....__STATE)
                                                ) Scilicet
    Countyof Wg,7f1                         )

                                                        ACKNOWLEDGEMENT
        SUBCRIBED TO AND SWORN before me this /] day of ~ 2                                .f
                                                                                          A.D. 2018,     ,
        a Notary, that Julian Tavera, personally appeared and known to m~ be the man whose name
        subscribed to the within instrument and acknowledged to be the same and executed the
        fore ing under P, nalty of p . ury, a G cl is my witness.
                I

           ~UM&Ul~U!L..~~~~~:k.._ _ Seal;
           Notru:y Pu 1·c in and for said State                                            . OFFICIAL STAMP
                                                                                      WENONAH JAMES BLANCHETTE
           My Comm ssion expires; 3/15/ZDZl)                                          NOTARY PUBLIC-· OREGON
                                                                                   .   COMMISSION NO. 947817
                                                                             MY COMMISSION ~PIRES MARCH 15, 2020




       Notice; 1) A matter must be expressed to be resolved. 2) In Commerce Truth is Sovereign. 3)
    Truth is expressed in the form of an Affidavit. 4) An un-rebutted Affidavit (each enumerated point
    stands as True/Tmth in Commerce. 5) Rebuttal affidavit must be signed under "penalty of Pe1jury,"
       6) An un-rebutted affidavit becomes the judgment in commerce, a 'Nil <licit Judgment.' 5) The
        Party(ies) silence in refusing or failing to rebut equates to their silence, and silence equates to
                              agreement (confessed judgment) to the facts herein.
        FOR REFERENCE ONLY:

        Non Rebutted Affidavits are "Prima Facie Evidence in the Case , - "United States vs. Kis, 658
        F.2d, 526, 536-337 (7th Cir. 1981),

        An affidavit uncontested unrebutted unanswered -Mon-is vs. NCR, 44 SW2d 433 Mo1ris v
        National Cash Register, 44 SW2d 433: "An Affidavit if not contested in a timely manner is
        considered undisputed facts as a matter of law,"

        "Silence can only be equated with fraud where there is a legal or moral duty to speak, or where
        an inquiry left unanswered would be intentionally misleading... We cannot condone this
        shocking behavior ... This sort of deception will not be tolerated and if this is routine it should be
        ·con-ected immediately." - U.S. v. Tweel, 550 F.2d 297,299. (5th Cir. 1977) See also U.S. v.
        Prudden, 424 F.2d 1021, 1032, 1033 (5th Cir. 1977); Carmine v. Bowen, 64 A. 932 (1906).

    Affidavit OF Julian Tavera       ·                       Item# 08262018-1/AFF/JT/RKS                       Page2


J
           Case 3:19-cv-01051-SI      Document 18          Filed 02/05/20           Page 28 of 42


                            Proof of Service

   I, Ronald Kennth Strasser, a private man, under necessity, served the following
document(s):




To:   SAellv
          /
             Hl!J((muJ/1
 Risk Management
 Enterprise Goods & Services
·Shelly Hoffman, Manager/Supervisor/Claims
 1225 Ferry Street SE U150
 Salem, Oregon by 97301


      □ ByU.S.P.S. First Class Mail on _ _ _ _ _____, 2018
      D J3..v l.J,§.~~- ~ertified Mail# RF !3lf '.1/2 f !ilf (if on
       R~'k) :r~~h~ .· _.,. . ___,, 2018
                    1
                                                             ·
      D •Personal Service to/at; .¼/h /2hf7"lr7hl'l Gik/lb /o0,/ R V4J{pr
         j)}S Nw.tl ,<;-/j-c--ef .s:;    . :)          J




I, Ronald Kennth Strasser, declare under the penalties of perjury of the laws of the De-
jure united States of America that the foregoing is truea1,9orrect, complete and certain and
executed V?thout the UNITED STATES on this ~1'~day of                                      ·
   0-ccem b.eY             , 2018.
                                            All Rights Reserved
                                                  Atrd1Coalklilllto-M"'1 . . . .-   .....

                                           'ill1:
                                             t{j
                                                  C9J1a  id . K-evil!\ili ~ l~[h:,.rrr:i; .suiJ1Jri s:
                                                    - ofserverai,.-l-agiraph
.-,..                 Case 3:19-cv-01051-SI            Document 18                Filed 02/05/20   Page 29 of 42
 :-1
   ...



                                                                                                                    .,
                                              CERTIFIC.A1E OF SERVICE

                      I hereby certify that on the date last set forth below1 I s~rved the foregoing document!,<-
                      du/y ntdicfl Or -I-DY~ clCl 1lo/\-~ ll¥ ~:
                                                             1
                                                                                 . _
                      P61nf5". l Jlu-ffiovn(-es In s11,pp:rd-t"zV 11dC1-t. 13(-'f;Jyf /?.119Y
                      jJ Fttlt1uH-Fov Rt:J~il-li~l'IVl;/t ,sk1vs-s-{!/ ll,p9s                 ·
                            RF      I.JI/ ~/73 £-/-;?5. LIS
                                                                                                   •sl,



          a sealed first class postage envelop by united States Postal 8ervice maJ..lect from Pcsrffa1'\0l
         regon, on the date set forth beloy,.

         ATED:AfJ llfl:., 2018.
                     eh--ibelr




                                                                             --




                                                  .... --   ---- ----   .-




                     Pages-.
                  Case 3:19-cv-01051-SI           Document 18       Filed 02/05/20       Page 30 of 42
                                                        Robert Kelly
                                                  Authorized Representative
.-,-~--
                                                         c/o POB 3096
                                                         non-domestic
                                              Central Point, Oregon near [97502].
                                                For Ronald Kenneth Strasser
                                                       non-resident-alien
                                                 c/o 8800 southeast 80th avenue
                                                         non-domestic
                                                Portland, Oregon zip-exempt

                                       Registered Mail Number; RE 250 137 381 US
                                         Rf tW '173 l/15' LK
                                               duly notice of tort claim
                             Fiat Justitia. Ruat Coelum; ''Let right be done, though the Heavens should fall."


          Risk Management
          Enterprise Goods & Services                                              Applicable to Universal Jurisdictions
          Atten; Michael Baker                                                           -A SECURllY (15 USC) -
          PO Box 12009                                                               COMMEROAL AFFIDAVIT - U.S. S.E.C.
          Salem OR 97309                                                            TRACER FLAG - NOT A POINT OF LAW -
                                                                                      TRACER Flag No. 08052018-1/RKS
          For State of Oregon and all verisilimitudes ...


          October 19, 2018

          RE: duly verified notice of tort,a private or civil wrong for injury,action for bad faith breach of
          contract, claim against STATE OF OREGON and certain other officers and officials in their
          ~ublic agency and private .capacity of7with Clackamas County, as tort feasors with said tort claim
          made by ronald-kenneth:strasser, a private sentient siriene man, IN RE; STRASSER RONALD
          KENNETH (Ens legis/IRUST-ESTATE) - CASE NUMBERS; 15AD01964, 17CR44609,
          l(;iCR51766, 16CR07655, and any other State of Oregon cases under necessity, Claim #
          Ll63705.
                       Notice to Principle is notice to agent and Notice to agent is notice to Principal
                                     Equality in the law is Primary and mandatory by lavY.
                                Pursuant to 8 federal Register, pg. 12266 ~S 404.104(g )C 11.3


          Dear Michael/ Risk Management:

               This is timely notice ·of tort action, for claim of RONALD KENNETH STRASSER -
            Trust/Estate - by the private sentient man/beneficiary; Ronald Kenneth Strasser (ronald-
            kenneth:strasser). real party in/ofinterest pursuant to (FRCP 17) (injured party), the corpus
            delicti, for the blatant and violent and injurious act(s) or otherwise from premeditated as listed
            below, caused and committed by the following tort feasors, in their public and individual/private
          · capacities:·
          Governor of the State of Oregon Kate Brown,
           CLACKAMAS COUNTY OFFICIALS (County Commissioners),
           CLACKAMAS COUNTY CIRCUIT COURT OFFICERS, JUDGES; Robert D. Hemdan,
          -Jeffery S Jones and Thomas J. Rastetter,
           State of Oregon Risk Management-:-- due-ootice of tort claim Item# 10192018-2/TC/RE~S . Page 1



 ./
       Case 3:19-cv-01051-SI         Document 18        Filed 02/05/20      Page 31 of 42
Debbei Spradley - Trial Court Administrator and associates and all Clerks of Court,
CLACKAMA.S COUNTY DISTRICT ATTORNEY John S. Foote,
AssistantD.A ChristopherK. Haywood, OSB #163984 and assigns,
CLACKAMAS COUNTY SHERIFF, Craig Roberts, including but not limited to its Department
of Correction/Jail/Personal,
CLACKAMAS COUNTY UNOER SHERIFF, Dave M. Ellington,
CLACKAMAS COUNTY SHERIFF DEPUTY'S; Daniel Joseph O'Keefe and Greg Keppler in
his Public and Private c~pacity and all other deputy's, directly and indirectly involved, and
Administrator Donald Krapp, Chief Executive Officer, Deputy Laurel Butman, and
Commissioner Ken Hamberston, "in equal fault' (Black's Law Diet., st11 Ed, pg 711, also see 42
CJS indemnity Sub Section 27.
... and John and Jane Does 1-to 100, et.al.,

The premeditated and violent injurious acts are as listed below:
  1) Violation of First Amendment,
 2) Constitutional impermissible application of statute(s),
· 3) Deprivation of(secured) Rights (Rightto Life, Liberty and pursuit ofHappiness), and of
     unalienable Rights, under color of law, · collusion and conspiracy against rights (1 st
  Amendment, 41h Amendment, 5th Amendment, and (51h thru the 13th etc.),
  4) C~mspiracy against Rights, pursuant to title 18 ss241ss242,Title42 ssl983,1984,1985,1986
  5) Wanton infliction to administer physical.pain with injury
  6) Excessive use of force/ police brutality, negligence, misfeasance, _will:fully intent, defamation,
     done with purpose, malice of fore-thought,
  7) Bodily attack, assault and police abuse (beating in court, with witnesses, on camera) injury to
     the corpus deµct:~
  8) Intentional infliction of emotional distress and mental anguish- 28 USC Sec.133 I& 1343 (a),
  9) Police negligence, done with purpose of malice of forethought,
  10) Unlawful arrest and unlawful incarceration (over 170 days),
  11) Kidnapping,
  12) Lack of personum jurisdiction,
  13) Lack of subject matter jurisdiction,
  14) Actual fraud, constructive fraud, fraud in factum,
  15) Obstruction of Justice,
  16) Defamation of character, including but not limited to Liable and slander,
  17) Exceeding scope of jurisdiction and statutory authority by changing custody status,
   18) Undisclosed imposition of Martial law within Clackamas County Circuit 'Admiralty' Court,
   19) F allure of prosecutor, for the State, to produce the Maritime contract, or any validated
       verified complaint from and injured party or that of damaged property.
  20) Violation of 'Oaths of Office,' of the respective 'officers' (of the contract-not to violate the·
       rights ofronald-kenneth, - see in relation #2 above).
  21) Violation of the equal protection of the laws- see Note# 2 below.
  22) Violation of Article 1, Section X by Court Officers in respect to their 'oath of office.'
  23) Trust fraud - by the above public officers, etc., within their public office, in their private
        capacity, un.der oath of office, in relation to the national Emergency/U.S. Bankruptcy (1933),
        with the transition to 'public policy,' said public officers are 'Trustees,' and as such, aside
        from their respective 'oath of office,' as trustees they are not to injure the beneficiaries; i.e.; __
      ronald-kenneth:strasser, · dejure ... but did so with impunity, by non-disclosure and fraud (se ·
     attached Affidavit in support oftort,claim).                                             ..,
 24) Violation of U.S. Constitution-Article I Section X-within operation of so-called Courts
     (administrative court(s)) in violation to 'all' oaths of offi.ce(s).                  11:i
 25) securitization of the action/commercial charges equated into bond(s) pe:rthe           ·,.p

  State of Oregon Risk Management- due-notice of tort claim        Item# 10192018-2/TC/RKS           Page 2
         Case 3:19-cv-01051-SI Document 18 Filed 02/05/20 Page 32 of 42
    judgment of the administrative officer/judge per 'joinder' of ronald-kenneth, by trickery to be
    the
    liable party.
26) Committing the act of"peonage"'personage' and "barratry," ... the crime of knowingly
    bringing false
    claims into court against the ESTATE; (RONALD KENNETH STRASSER) of a "dead
    th.ing;"not I, ronald-kenneth:strasser a flesh and blood.sentient (tangible) man who was
    standing                                                  ·
    right in front of the judge in the instant matter, being falsely named as "DEFENDANT' as
    the 'NAME' on the qommercial charging instrument/complaint is the/a CORPORATE
    ENTITY, an ens legis; "A creature of the law; an artificial entity, as contrasted with a natural
    man,.applied to corporations, considered as deriving their existence entireiy from the law.
  . Black's Law Diet., (5th Ed., page 530.
27) Stultification of claimant's 'right of action,' by County officers (DA Assistant)acting,stating
    that "They, found no wrong doing by the Deputy (Daniel Joseph O'Keefe)" in respect to the
    assault and beating.

   That on or about 6 July 2017, sometime after 9:00 AM., at/in CLACKAMAS COUNTY
CIRCUIT COURT building/Clackamas County Court building (re; Case No. 16CR51766) within
the court room displaying the Admiralty flag of martial jurisdiction in an 'administrative
hearing/session, administrating the bankruptcy, 'national Emergency; though not disclosed to the
natural sentient man; ronald-kenneth:strasser, with the alleged charge(s) laid/charged against the
ens legis Trust entity; RONALD KENNETH STRASSER,)STRASSER RONALD KENNETH
within the County of Clackamas, Inc., State of Oregon, Inc., claimant; ronald-
kenneth·:strasser was yet seated outside the Bar in court room 1#, in the second row, first seat
when the deputy district Attorney Sara A Brooks, OSB #133105,had said case NO.16CR51766,
STATE OF OREGON vs. RONALD STRASSER and the Circuit Court Judge Jeffery S. Jones
did state to ronald "are you lY.1R. STRASSER?"

- ronald at that time sai4 "no I am, not, but I am, here in regards to that matter, and Judge
Jeffery S Jones then did state "well ok, then it will be a $25,000.00 'resisting arrest"; and then
ronald, did stand up, to say" excuse me, what did you say, "pardon me, pardon me sir?" ... and
again 'administrator, Judge Jeffery S Jones did say "that will be a $25,000.00 warrant," and then
at that time, Clackamas County deputy sheriff Daniel Joseph O'Keefe / DANIEL JOSEPH
O'KEEFE went over towards ronald and pointed his arm and hand at ronald who was yet or still
outside the bar and did say to ronald three times; that, you are lVIR. STRASSER; you know you
are MR.STRASSER; you are sitting right their :MR STRASSER. Note; that, the 'administrator,
Judge Jeffery S Jones I JEFFERYS JONES did not at any time cause to be delivered to ronald
by the bailiff the Warrant for ronald to accept for value and return it to the bailiff for settlement
and closure of the commercial charges laid against the ens legis Trust entity; STRASSER
RONALD KENNETH. ·

      Then, without probable just cause, deputy sb.eriffDaniel Joseph O'Keefe, DANIEL
JOSEPH O'KEEFE did -walk over to ronald, grabbed his hair and twisted ronld's arm behind
ronald' s back and then slammed ronld, down forcibly onto the floor; and then, commenced to
and did beat ronald senseless and un-conscience committing assault and battery and deputy
Daniel Joseph O'Keefe, D,ANIEL JOSEPH O'KEEFE. forced his knee into the right side of
ronald, [ According to The Oregonian Newspaper article by Noelle Crombie, entitled;               ,
Deputy's alleged beating of defendant in court prompts investigation, it was reported tha!J~
(O'Keeffe) "the deputy said he then delivered "10-12 knee strikes" to Strasser's side and
back." Also reported; 'Joe' Manley said Stasser's encounter with O'Keeffe after          l,
State of Oregon Risk_ Management- due-notice of tort claim Item# 10192018-2/TC/RKS                 "
                                                                                               Page 3
         Case 3:19-cv-01051-SI Document 18 Filed 02/05/20 Page 33 of 42
 O'Keeffe asked his supervisor, Sgt. Corey Smith, to be assigned to the courtroom where
 Strasser' s case would ~e heard so he could assault him. STRASSER is known to deputies
 at the court building, Manley said. At the time, Manley said he was in the sheriffs court
 office watching monitors of surveillance footage when Strasser appeared on one of the
screens. "I just want areason to beat the crap out of him," Manley recalled O'Keeffe
saying that day. "He's going to give it'to me." Manley recalled that Smith said OK.
Manley said O'Keeffe bragged about the altercation later that day.] smashing his rib's,
his head with his elbows and forearm, as a weapon, pulling ronald's hair from his head and
beard, while Deputy Daniel J O'Keefe, DANIEL J O'KEEFE was screaming "give me your right
hand or I will Taze you, ronald, replied I can't you have my hands I-cannot move them, and at
that time, six ( 6)other Clackamas County Deputies did come into the courtroom and went to
ronald, he was not moving, completely subdued on the floor when the five (5) of them again
began to apply tortuous, physical locks and pressure holrls on ronald's legs with such force in an
attempt to break the right leg of ronald and his left arm and wrist, when ronald screamed out
(Tortis viribus) as loud as he could yell, to the so-called peace officer's deputies due to_
unrelenting pain and force; "please you're going to break my leg and then the same was done to
his left arm and I ronald, screamed (Tortis viribus) out loud again my left wrist and arm "you're
going to break-it." Then, the other deputies continued the assault and battery on ronald, jerking
and injuring his, arms, wrist, legs, head, throat, ribs and all over his body.

   That daniel joseph O'keefe, did, after assaulting me and upon being forced into the dungeon-
cage, in the basement of the court building, did stand outside the cage taunting at me, laughing at ·
me and mocking my so-called beliefs, in the Constitution, which he stated how~ it working for
you now? i did not respond and i did request the camera footag~ from those moments to, none
was provided.

 · That, ronald, at no time ever attempted, to protect himself, as he was mercilessly beaten into
unconsciousness by deputy Daniel Joseph O'Keefe, DANIEL JOSEPH O'KEEFE and the other
deputy's, Greg Kepplar/law enforcement officers, deputy Daniel J O'Keefe says that 'Mr.
STRASSER' your under arrest. Note; no crime was committed by ronald (no injured party
and/or no damaged property) (See; the Strasser court video combined with audio 2mpg in the
record of the court, incorporated herein and made a part hereof by this reference)
                               '
  That, ronald,has been dia::,onosed with P.TSD (post-traumatic stress disorder) from legal abuse
syndrome, being abused by Clackamas County the first time, Multnomah County and Yamhill
County officers and officials since 1974, and ronald has had four operations on his right leg and
two on his left leg, ronald has been classified disabled and has a prolapsed rectum caused by the
beating,the trauma, from the tyranny and oppression, damage to the ulna nerve, from the assault
and beating and caused injury to the shoulders,throat, anns, hips,legs and cause injury to the
corpus delicti.

  Also, romi.ld,again was injured,when safeguards from the first amendment to the bill of rights
were ignored by administrator/judge, Jeffery S Jones/ JEFFERYS JONES, District Attorney,
SheriffDeputies. etc.• however in this case matter the State of Oregon by and through the
D.A/prosecutor failed and/or refused to prove jurisdiction.

   That, said assault and beating was in the Clackamas County Circuit Courtroom, on came~
with four (4) other female witnesses, now in evidence, made a part herein, seated outside ofB
and Julian Tavera (affiant), and ronald i.e., the injured party, was there, under threat, duress, ~-
coercion under vi et annis (under force and arms).                                                o-
                                                                              .         .        ~
State of Oregon Risk Management- due-notice of tort claim Item# 10192018-2/TC/RKS             Page 4
       Case 3:19-cv-01051-SI Document 18 Filed 02/05/20 Page 34 of 42
   That, was,mailed a certified letter(#7017 2400 00011523 1244) on July IO, 2018 entitled;
'REQUEST FOR PUBLIC DOCUMENT(S) DISCLOSURE 1N TIIE NATURE OF A 'FOIA ''
To John S. Foote, District Attorn·ey for Clackamas County of which his reply was ... send
$102.00 for a copy of the court file of all documents and :filings!.

   That,was, mailed a second certified letter (#7018 0680 0000.5258 5294) on August 20, 2018
'REQUES:r FOR PUBLIC DOCUMENT(S) DISCLOSURE 1N TEE NATURE OF A 'FOIA ''
To John S. Foote, District Attorney for Clackamas County ofwhich his reply was a copy ofhis
previous response ... send $102.00 for a copy of the court file of all documents and :filings!
copies of his 'REQUEST FOR PUBLIC DOCUMENT(S) attached hereto.

    At all times per this m.atter the State of Oregon and Clackamas County by and through
District Attorney John S. Foote failed and refused to prove personum and subject matter
jurisdiction over the sentient man; Ronald-Kenneth: Strasser,supported by previous 'Affidavit of
Default' filed in this matter- Case #16CR07655 and by and through said District Attorney John
S. Foote; failed to prove certain essential elements of fact and in actuality were never established
per the D .A's failure to prove jurisdiction so there was no lawful cause of action, as no other
natural man,was injured and no property was damaged-as applied to the common law, and if
District Attorney John S. Foote had proven jurisdiction the essential elements would have been
established to support the cause of action as filed against the Trust/Estate;STRASSER RONALD
KENNETII, ens legis, as none was presented to ronald-kenneth,whom, never consented nor
 agreed to assume the liability filed and/or imposed upon the Trust/Estate; RONALD KENNETH
 STRAS,SER, ens legis and ronald does not believe any such jurisdiction or essential elements
 existed to be in an 'administrative court/tribunal in the first place and that ronald,~id rebut the 12
Presumptions of the administrative court/tribunal ... with no counter rebuttal or otherwise ...just
 silence, which equates to agreement. See; Affidavit of Default' filed in this matter as attached
 hereto.          ·

Note; whereas, it is a fundamental principle oflaw including and limited to all law enforcement
officers, liability extends to acts or omissions that arise within the scope of their employment
regardless of engagement in investigative or law enforcement activity, or are executing a search,
seizing evidence, or making an arrest. See for reference; :MILLBROOK v. UNITD STATES 477
Fed. Appx. 4., therein deputy Daniel O'Keefe, DANIEL O'KEEFE and/or the other deputy/law
enforcement officer's assault and battery was intentional.

Note; ronald-kenneth:strasser, a sentient man, not a party to, this State /The State ofOregon,the
Constitution, not named in State statutes, not a coxporate officer, as agreed by Multnomah,
Clackamas Counties and Yamhill County, ~y umebutted affidavit/default agreement(s), and
Order of Dismissal (Multnomah County), and ronald having PTSD, also physically crippled in
both legs, having injured no man, nor damaged property ... was in honor, under threat, duress and
coercion, was without cause, intentionally assaulted and beaten in the court room on 6 July 2017,
with witnesses, on camera, by principle director, the so-called, judge Jeffrey S. Jones, apparently
the modus ope~andi of the named tort feasors.

Note; this notice of tort, claim is continuation of a notice of tort, claim, hand-written, dated 28
August 2017 as' was noted, by ronald-kenneth while held in the Clackamas County Jail.·

Notice; due to fraud by tort feasors ofthis claim matter, there is no statute of limitations.
                                                                                                  .   ~

   Ronald-Kenneth:Strasser/ronald-kenneth:strasser.reserves all rights at all times and waves n
rights at any time and reserves his right to amend this notice of to~. add additional tort feasors~

 State of Oregon Risk Management-due-notice of tort claim Item# 10192018-2/TC/RKS                Pages
          Case 3:19-cv-01051-SI         Document 18        Filed 02/05/20     Page 35 of 42
 add addit~onal injuries under necessity and ronald-kenneth: has not surrendered any of bis rights
 granted him by the Creator,or his unalienable rights, to any, Agency/Corporation of this state, the
•State of Oregon, including but not "limited to Clackamas County and/or the administrative
 services of the so-called court.

     The claim herein demand the sum certain of$750,000,000.00 (Seven Hundred and Fifty
 ]Y.[illion Dollars and no cents) (USD) or credit of account) for his damages, as set out herein, as
 a result of the injuries caused by the assault and battery, pain and suffering, humiliation,
 embaressment,libel and sJ:ander, emotional and physical distress, expenses, etc., and constitutional
                            of
 il:µpennissible application the statute(s) engaged by tort feasors named above being officers and
 officials of Clackamas County/State ofOregoIL

    The monetary damages are a sum certain $850,000,000.00 (Eight Hundred and Fifty Million
. Dollars and no cents) (USD) or credit of account.
[Please note that the monetary damages aione for 5 6 nite' s of unlawful incarceration, pursuant
to;'TREZEVANT V. CITY OF TAMP A, 741 F.2nd 336 (1984) .. .ismore than $93,000,000.00
(Ninety Three Million Dollars)
                          l
                               USD.] (and already settled Clackamas County and Oregon
cases),and can be added if necessary upon agreement.

    Lis pendens is in effect on all property of all officers/tort feasors per this matter, under
 necessity, in the interest ofjustice.
                                                            -•~tr1-•~---..-...-
                                                 fft~ YDnal d--Ken i"J1. ~ ufvas:s,er ·su/ Jun~
    ~incerely,

                                                  By: ronald-kenneth:strasser, sui juris
                                                       all rights reserved without prejudice




 Attachments: [ will be forth coming- to attached hereto! ]
 1) Notice of Injury - dated 10-08-2017 - one page.
 2) Copy of Affidavit of Ronald Kenneth Strasser - July 2018 - 4 pages.
 3) Notice & Deamand / Challenge to the Jurisdiction- 10 pgs
 4) Administrative and Judicial Notice as ro Agreement by the State of Oregon ofNo Proof of
 Jurisdiction - Void case - Void Judgment;- Request for Dismissal - 8 pages.
 5) Affidavit of Default - 6 Pgs.
 6) Notice of Waiver of Time -.of Violation of Secured Rights, of Subjugation to Secret Foreign
 Jurusdiction, ofDefault Agreement, ofRecusal, of Tort Claim - August 28, 2017 - 2 pages.
 T) Letter Rogatory to Clerk of Court/ Dishonored.                                          ,
 8) Notice of Abatement, Item# 01172017-1/NoteAbate/RKS.                                             .
 9) Copy of 'Notice of Tort Claim' ... dated 28 August 2017, from within Clackamas County JaJ.1.
 10) Copy of'Abatement' -Dated 8-22-2017.
 11) Claimant's copies of his 'REQUEST FOR PUBLIC DOCUMENT(S) (2).
 12) Affidavit ofronald kenneth strasser - Item# 08152018-5/AFF/RKS - 9 Pgs
 13) Authorized Representative in'the Nature of POA- 2 pages.
 14) Copy of Oregonian Article on Deputy beating of Claimant in court.

 State of Oregon Risk Management- due-notice of tort claim Item# 10192018-2/TC/RKS                 Page 6
          Case 3:19-cv-01051-SI        Document 18       Filed 02/05/20      Page 36 of 42
 Note 1; all other signed and additional filino-s as exhibits in this matter can be found in the
administrative court file(s) per the case nu:ber(s) above.

Note 2; EQUAL PROTECTION OF THE LAWS. The equal protection of the laws of a state is
extended to persons within its jurisdiction, within the meaning of the constitutional requirement,
when its courts are open to them on the same conditions as to others, with like rules of evidence


  and modes of procedure, for the security of their persons and property, the prevention and
 redress of wrongs, and the enforcement of contracts; when they are subjected to no restrictions in
 the acquisition of property, the - enjoyment of personal liberty, and the pursuit - of happiness,
·which do not generally affect others: when they are liable to no other· or greater burdens and
 charges than such as are laid upon others; and when no different or grea~er punishment is
 enforced against them for a violation of the laws. State v. Montgomery, 94 Me. 192, 47 A 165.
 "Equal protection of the law" means that equal protection and security shall be given to all under
 like circumstances in his life, his liberty, and his property. and in the pursuit of happiness, and in
 the exemption from any greater burdens and charges than are equally imposed upon all others
 under like circumstances. Sovereign Camp, W. 0. W. v. Casodos, D.C.N.M., 21 F. Supp. 989,
 994. Black's Law Dictionary- 4th Edition - page 631 (Emphasis added).

 Additional points applicable herein:
_I. Property; 46 USC 30908 ... exempt from seizure and arrest.
2. Failure to perform 'principal agent' relation with principle/ adumbrate (meaning resemblance
   and/or to conceal) and see UCC 1-103.6               ·
3. 15 USC l; Every contract, combination in the form of trust or otherwise, or conspiracy, in
restraint of trade or commerce among the several States, or with foreign nations, is declared to be
illegal. Every person who shall make any contract or engage in any combination or conspiracy
hereby declared to be illegal shall be deemed guilty of a felony,· and, on conviction thereof: shall
be punished by fine not exceeding $ l 00, 000, 000 if a corporation, or~ if any other person,
$1,000,000, or by imprisonment not exceeding 10 years, or by both said punishments, in the
discretion of the court.
(July 2, 1890, ch. 647, § 1, 26 Stat. 209; Aug. 17, 1937, ch. 690, title VIII, 50 Stat. 693; July 7,
1955, ch. 281, 69 Stat. 282: Pub. L. 93-528. § 3, Dec. 21, 1974, 88 Stat. 1708; Pub. L. 94-145,
 § 2, Dec. 12, 1975, 89 Stat: 801; Pub. L. 101-588, § 4(a),"Nov. 16, 1990, 104 Stat. 2880; Pub. L.
 108-237. title IL § 215(a),'June 22, 2004, 118 Stat. 668.)
4. In violation of the J;.,ieber Code 46, 134 vital statistics, 104 (The convictions and religious
practiqes of civilians and persons hors de combat must be respected, 105 (respect for family
life), 127 (Family life must be respected as far as possible), and otherwise where applicable.
5. Usufiuct is (a) the condition on the land and easement; Usufructuary; a benefit on the usufruct
and Trustee to the naked owner wo/man state= NAME = state= Agency receiver of
reversion/revenue state= usufructuary co/beneficiary= U.S.                            ·
6. People v. Dallas ; While not every broken bone necessarily constitutes great bodily injury
( People v. Nava (1989) 207 Cal.App.3d 1490, 1495-1497 ), the two skull :fractures in this case
cannot be said to be "insignificant" or "trivial."
7. US 12 stat 153 at large; only way to acquire status ofa US citizen versus 'Free Inhabitant.'
8. The Taft - Hartley Act knowingly converting souls into wards ~f the court, legal fiction wards.
    yet are without status, standing, capacity, authority or agency. DECEPTIVE trade with


 State of Oregon Risk Management-due-notice of tort claim Item# 10192018-2/TC/RKS                  Page 7
              Case 3:19-cv-01051-SI Document 18 Filed 02/05/20 Page 37 of 42
        fraudulent business practices. Title 32 CFR. See; Vicarious Liability at Title 18 - 1781 and
        FRCP Rule 17.
..   9. See; Title. 15, .USC - 1127 ... raises issue of statute of frauds & criminal nealect
                                                                                       .::,
                                                                                             .
     10. See; UCC 3-501, 3-502, 3-302, 3-305, 3-306 and 31 USC 3113, 2009 - American
         Reconstruction Act.
     11. See; Bond v. United States, 529 US 334 2000, Bond v. US 131, S Ct., 2355, 2011.



     12. See; 1951 Power of Appointment Act, and 12 USC 95 (a) (2).
     13. 27 C~ 72.11 -All crimes are commercial crimes....
     14. F edederal Rules of Civil Proceedure - Rule 17 - Real party in interest.
     15. Article 6- U.S, Constitution; This Constitution, and the laws of The United States which
     shall be made in Pursuance thereof; ... and the Judges in every State shall be bound there by, any
     thing in the Constitution or laws of this State to the Contrary notwithstanding.... and the
     members of the several xtate legislatures, and all executives and judicial officers, both of the
     United States and of the several States, shall be bound by oath or Affinnation, to support this
     Constitution... "
     16. Pursuant to or in accordance with, 28 USC 1331 & 1343.
     17. Pursuant to the foreign administration registration act of 1938 ·and filing fee with code O:rv.IB
     1124-000 EXPIRES May 12020 required filing fee rule 5 (d)(l) 28 CFR SS 5.5 (d) (1).
     18. Dead man statutes federal rules of evidence 1002 10011003.
     19. UCC 3-104 d 1-103.6.
     20. Trinsey v. Pagliario, also cites an impressonable case




          Errors and omissions are consistent with intent. Right reserved to amend at any time.
       This is a proceeding to collect a debt. Any and all information obtained may be used for any .
      purpose in all jurisdictions. Any ·mention or citation of a court case or otherwise is for reference
                                 only to/for Risk Management per said claim.

                       All Rights, Reme<:fies and Recourses Reserved in all Directions.




      State of Oregon Risk Management- due-notice of tort claim -Item# 10192018-2/TC/RKS             Page 8
        Case 3:19-cv-01051-SI        Document 18          Filed 02/05/20     Page 38 of 42
                                             Robert Kelly
                                     Authorized Representative
                                   For Ronald Kenneth Strasser
                                          c/o PO Box 3096
                                           Non-Domestic
                                Central Point, Oregon near [ 97502 ]

                          Certified Mail Number: 7018 0680 0000 5258 5645



                              Second Notice of Tort Claim
                 Fiat Justitia, Ruat Coelum; "Let right be done, though the Heavens should fall."


Kim Ybarra
Clackamas County Counsel
Risk Management
205 I Kaen Road
Oregon City, Oregon 97045
kybarra@co.clackamas.or.us

May 23, 2019

RE:   First Notice of Tort claim (Registered Mail Number; RB 182 990 925 US) against
Clackamas County/CLACKAMAS COUNTY, an entity/agency of the STATE OF OREGON,
parent corporation and Clackamas County Circuit Court/CLA~KAMAS COUNTY CIRCUIT
and certain of its officers and officials in their Pµblic and Private capacity, as tort feasors, with
said tort claim made by Claimant: ronald kenneth strasser, a private sentient man, IN RE;
RONALD KENNETH STRASSER (Ens legis/TRUST-ESTATE) - CASE NUMBERS;
15AD01964, 17CR44609, 16CR51766, 16CR07655, and any other State of Oregon cases
under necessity.
           Notice to Principle is notice to agent and Notice to agent is notice to Principal
                         Equality in the law is Primary and mandatory by law.
                     Pursuant to 8 federal Register, pg. 12266 SS 404.104(g )C 11.3

Dear Ms. Ybarra, et al:

    This second notice of said Tort Claim as filed with your office via the registered mail number
above, constituting 'First Notice' of said tort claim of RONALD KENNETH STRASSER-
Trust/Estate - by the private sentient man/beneficiary; Ronald Kenneth Strasser (ronald kenneth
strasser), real party in/of interest (injured party).

  The Notice of Tort claim was received by your office yia registered mail and was signed by J.
Gibson on 3-16-19. Copy of PS Form 3811 'Green Card' enclosed.

   It has been 67 days of no communication from you and/or your office in regards to said
Claim.

   We are granting you an additional ten days upon receipt of this Seet;md Notice to respond with
office to settle said claim, allowing 3 days for return mail.



Clackamas County Risk Management -    znd   Notice of Tort Claim   Item # 05232019-2/TC/RKS         Page 1
                Case 3:19-cv-01051-SI         Document 18       Filed 02/05/20      Page 39 of 42


i,
         Your response needs to _be signed by you or an authorized designated employee or from your
      insurer for Clackamas County/CLACKAMAS COUNTY. Your 'insurer' may engage settlement .
      options as your agent or otherwise per this matter, in a tiµiely manner.

          Should you fail or refuse to respond within the specified time period, your silen~e will be
       accepted as your agreement that the tort claim is valid, legal, lawful and that the claim of injuries
       incurred via the assault on Ronald Kenneth Strasser/ronald kenneth strasser being beaten in the
       Clackamas County/CLACKAMAS COUNTY Court room, on camera with witnesses for the
     · asserted and claimed monetary damages of the sum certain amount of $850,000,000.00 (Eight
       Hundred and Fifty Million Dollars and no cents) (USD) is proper and valid and is accepted by
       your silent tacit agreement (failure too respond) and that your silence engages your
       administrative 'Nihil dicit' judgement of the same in favor of Ronald Kenneth Strasser/ronald
       kenneth strasser.

         And you will have agreed that the said Tort Claim is true, correct and complete, in respect to:
           "Claimant herein demands the monetary damages at the sum certain amount of
           $850,000,000.00 (Eig4t Hundred and Fifty Million Dollars and no cents) (USD) or
           money of account for his damages, as set out herein, ·as a result of the injuries
           caused by the assault and battery, pain and suffering, humiliation, embarrassment,
           emotional and physical distress, expenses, etc., and constitutional impermissible
           application of the {color oflaw) statute(s) engaged and inflicted by Tort Feasors named,
           being officers and officials of Clackamas County/State of Oregon in their public and
           individual/private capacities."

          Therein, you agree and recognize that Ronald Kenneth Strasser/ronald kenneth strasser is the
      Tort Claimant and said monetary claim is right, just and accepted by you as against Clackamas .
      County/CLACKAMAS COUNTY and the State of Oregon/STATE OF OREGON ... and that
      you agree, as an employee, that you speak for Clackamas County/CLACKAMAS COUNTY and
      the Governor 'C.E.O.' Kate Brown of the State of Oregon/STATE OF OREGON as to the
      responsibility, culpability and liability to Ronald Kenneth Strasser/ronald kenneth strasser, and
      he may engage any means necessary to obtain 'Full Satisfaction and Accord' in the settlement of
      this matter/claim along with his right to bring lawsuit and/or file monetary lien(s) as necessary
      on whomever and/or whatever.

        Lis pendens is in effect on all property of the State of Oregon/STATE OF OREGON,
      Clackamas County/CLACKAMAS COUNTY, and all officers/tort feasors per this matter, und,er
      necessity, in the interest of justice.

         Sincerely,


                                                       Robert Kelly, Authorized Representative,
                                                       for ronald kenneth strasser, sui juris, sentient
                                                       private man and claimant
        CC:
        Kate Brown - Governor
        Office of the Governor
        900 Court Street NE, Suite 254
        Salem, OR 97301-4047 .
        Cert. Mail# 7018 0680 0000 5258 5645

      Clackamas County Risk Management- 2nd Notice of Tort Claim      Item# 05232019-2/TC/RKS             Page 2
             Case 3:19-cv-01051-SI         Document 18       Filed 02/05/20      Page 40 of 42
''
     Note; EQUAL PROTECTION OF THE LAWS. The equal protection of the laws of a state is
     extended to persons within its jurisdiction, within the meaning of the constitutional requirement,
     when its courts are open to them on the same conditions as to others, with like. rules of evidence
     and modes of procedure, for the security of their persons and property, the prevention and
     redress of wrongs, and the enforcement of contracts; when they are subjected to no restrictions in
     the acquisition of property, the - enjoyment of personal liberty, and the pursuit - of happiness,
     which do not generally affect others; when they are liable to no other or greater burdens and
     charges than such as are laid upon others; and when no different or greater punishment is
     enforced against them for a violation of the laws. State v. Montgomery, 94 Me. 192, 47 A 165.
     "Equal protection of the law" means that equal protection and security shall be given to all under
     like circumstances in his life, his liberty, and his property, and in the pursuit of happiness, and in
     the exemption from any greater burdens and charges than are equally imposed upon all others
     under like circumstances. Sovereign Camp, W. 0. W. v. Casodos, D.C.N.M., 21 F. Supp. 989,
     994. Black's Law Dictionary - 4th Edition - page 631 (Emphasis added).




          Errors and omissions are consistent with intent. Right reserved to amend at any time.
      This is a proceeding to collect a debt. Any and.all information obtained may be used for any
     purpose in all jurisdictions. Any mention or citation of a court case or otherwise is for reference
                                only to/for Risk Management per said claim.

                              Errors and omissions are consistent with intent.

                     All Rights, Remedies and Recourses Reserved in all Directions.




     Clackamas County Risk Management- 2nd Notice of Tort Claim      Item# 05232019-,2/TC/RKS       Page 3
                Case 3:19-cv-01051-SI       Document 18      Filed 02/05/20    Page 41 of 42



       Copy of Affidavit of Julian Tavera, Item# 08262018-1/AFF/JT/RKS
       First, Notice of Tort Claim, Item# 10192018-2/TCIRKS to State of Oregon Risk Mgmt.
       Second, Notice of Tort Claim, Item# 02262019/TC/RKS to Clackamas Cty Risk Mgmt.
       Follow-/rp letter to State of Oregon Gove~~r, ~e,tified µiail # 7?18 0680 0000 5258 5447.
       Mc[-t~ -f+v·ofo / t.l)J/Jf.L. £. e.-edJWrl& ·~ f .:5'-evt.Jiti!




. I.




                                                     9
        Case 3:19-cv-01051-SI        Document 18       Filed 02/05/20    Page 42 of 42




        Without the United States, I declare under penalty of perjury under the laws of the United
States of America that the foregoing is true and correct. Executed on 12/30/2019.

       By:___:/s/...V.C. Ronald-kenneth:Strasser, Sui Juris, A.R.R.W.P.___
           :/s/...V.C. Ronald-kenneth:Strasser, Sui Juris, A.R.R.W.P.
